TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00043-CR
NO. 03-05-00044-CR



Bryant Keith Johnson, Appellant

v.


The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. 3030384 & 3030397, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Bryant Keith Johnson seeks to appeal from judgments of conviction for aggravated
robbery.  Sentence was imposed on August 28, 2003.  Johnson filed his pro se motion for out-of-time
appeal on January 7, 2005.  Even if the motion is treated as a notice of appeal, it was not timely filed.
See Tex. R. App. P. 26.2(a).  If Johnson believes that he is entitled to an out-of-time appeal, he must
seek it by means of a post-conviction habeas corpus proceeding.  See Tex. Code Crim. Proc. Ann.
art. 11.07 (West Supp. 2004-05).  We lack jurisdiction to dispose of the purported appeals in any
manner other than by dismissing them for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeals are dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   February 8, 2005
Do Not Publish